Per Curiam.

The case came on for trial before the court and a jury, and upon plaintiff’s evidence alone the complaint was dismissed on the ground of a failure on the part of the plaintiff to prove notice to defendant of the defective condition of the water mains. On October 31, 1906, an overflow occurred at Ninety-eighth street and Broadway, which flooded the cellar of the apartment-house, No. 231 West Ninety-sixth street, in which plaintiff lived, to a depth of five feet and damaged some of plaintiff’s property which had lawfully been left in one- of the storage compartments in said cellar, for which injuries plaintiff brought this action. As the complaint was dismissed on plaintiff’s evidence alone, that evidence is entitled not only to belief but to all favorable inferences that may reasonably be drawn therefrom. The flow of water was caused by a defective condition of the city water mains. The flow was discovered about three A. m. The defendant’s representative was notified of the flow about three a. m., and at eight a. m. the flow ceased. Defendant’s representative came to make inquiries about one p. m., and the repair gang went to work on the broken main. It is true that a municipal corporation does not insure citizens ag’ainst damage from works of its construction, and its obligation and duty in such respect are measured by the exercise of reasonable care and vigilance, and liability can only be predicated upon its neglect or misconduct. Jenney v. City of Brooklyn, 120 N. Y. 164. Nevertheless, city mains do not break, if properly constructed, unless for some exceptional cause which may or may not be attributable to negligence; nor is the flow of water from such broken main permitted under ordinary circumstances to continue for five hours after notice to the city authorities. It seems to us that plaintiff made out a prima facie case, which called upon the defendant for some explanation. Griffen v. Manice, 166 N. Y. 188, 193.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
Gildersleeye and MacLeak, JJ., concur.